IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00387-CV

JOHN MARGETIS,
                                                           Appellant
v.

NANCY PETTERSON
AND RUPERT KEEPING,
                                                           Appellees


                           From the County Court at Law
                                Ellis County, Texas
                               Trial Court No. 78461


                            MEMORANDUM OPINION

       The Clerk of this Court notified the parties in a June 5, 2014 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been filed. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                  REX D. DAVIS
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 17, 2014
[CV06]




Margetis v. Petterson                       Page 2